NORTHCUTT, Judge.
Richard V. Pruitte argues that his violent career criminal sentence is illegal under Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), which held chapter 99-188, Laws of Florida, unconstitutional. However, his claim is facially insufficient because he has failed to allege how he was affected by the amendments to the violent career criminal statute contained within chapter 99-188. Therefore, we affirm without prejudice to any right Pruitte may have to file a facially sufficient rule 3.800(a) motion raising this claim.
Affirmed.
ALTENBERND, C.J., and KELLY, J., Concur.